Citation Nr: 1502569	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-28 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to restoration of a 20 percent evaluation for a thoracic spine disability.

2.  Entitlement to restoration of a 10 percent evaluation for right shoulder degenerative joint disease.

3.  Entitlement to restoration of a 40 percent evaluation for a lumbar spine disability.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from June 1978 to October 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Chicago, Illinois, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which implemented final reductions of the evaluations assigned for lumbar spine, thoracic spine, and right shoulder disabilities, effective from December 1, 2010.  The Board notes that although the proposal and reduction proceedings stemmed from a claim for increased evaluation filed by the Veteran in August 2009, his notice of disagreement (NOD) is focused solely on restoration of the reduced ratings.  The issues are characterized accordingly.

The Veteran requested a hearing before a Veterans Law Judge, to be held at the RO, when perfecting his appeal in October 2012.  However, he withdrew his hearing request in February 2013 correspondence.

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  Prior to December 1, 2010, ratings for the lumbar spine, thoracic spine, and right shoulder disabilities had been in effect for more than five years.

2.  The Veteran was notified of the proposed reductions in a March 2010 rating decision; he did not object or request a hearing at that time.

3.  Reductions were implemented in a September 2010 rating decision, effective December 1, 2010.

4.  The examination relied upon for reduction of rating for a thoracic spine disability from 20 percent to 10 percent was not as full and complete as that on which payments were first authorized.

5.  The right shoulder disability has at all times been manifested by x-ray evidence of degenerative changes, with some limitations of motion and use less than that required for a compensable evaluation under a joint-specific Diagnostic Code.

6.  The disability of the lumbar spine is shown on full and complete VA examination to have improved, and has sustained such improvement under the ordinary conditions of daily life.

7.  Since December 2009, the lumbar spine disability has been manifested by no worse than slight limitation of motion (measured as 70 degrees of flexion, 30 degrees extension, 30 degrees lateral bending bilaterally, and 30 degrees rotation bilaterally), with mild contracture of right lumbar muscles.


CONCLUSIONS OF LAW

1.  The due process requirements for reduction of disability evaluations have been met.  38 C.F.R. § 3.105(e) (2014).

2.  The criteria for restoration of a 20 percent evaluation for a thoracic spine disability are met.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.344 (2014).

3.  The criteria for restoration of a 10 percent evaluation for right shoulder degenerative joint disease are met.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.344, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5201 (2014).

4.  The criteria for restoration of a 40 percent evaluation for a lumbar spine disability are not met.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 (2001); 38 C.F.R. §§ 3.102, 3.344, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As the instant case involves a rating reduction rather than a rating increase, VA must comply with the provisions found in 38 C.F.R. § 3.105(e)-(i) rather than the notice and duty provisions codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented at 38 C.F.R. § 3.159.  See, e.g., Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown , 5 Vet. App. 513 (1993).  

A proposed rating decision must be presented to the Veteran setting forth the relevant facts and reasons for reduction.  38 C.F.R. § 3.105(e).  The Veteran also must be informed of the opportunity for a predetermination hearing, if such is requested within 30 days of the notice of the proposed reduction.  If a hearing is timely requested, no reduction may take place until such is held.  38 C.F.R. § 3.105(i).  A March 2010 rating decision informed the Veteran of the proposed reductions, and included information on the relevant evidence of record and the applicable evaluation criteria, statutes, and regulations.  The accompanying notification letter informed him of his hearing rights.  The Veteran filed no objection to the proposed actions, and did not request a hearing.

No sooner than 60 days after notice of the proposed reduction, a final rating action may be issued reducing the current evaluation, effective the last day of the month 60 days following the notice of the final action.  38 C.F.R. § 3.105(e).  In September 2010, well beyond 60 days from the date of notice of the proposed reduction, a final rating action was issued.  The reduction was properly effective December 1, 2010, 60 days from the end of the month in which notice of the final action was provided.

The notice and due process requirements of 38 C.F.R. § 3.105 have been met.  The Board notes that the Veteran has not argued otherwise.

Analysis

It is the policy of VA to afford assigned evaluations the greatest degree of stability possible.  This protection is not, however, absolute.  If improvement in a condition is shown, or error or fraud is evident, reduction of evaluation or even severance of service connection is possible.

Regulations provide that certain assigned evaluations should be afforded the greatest degree of stability possible, and that any reductions of such should be made based on evidence as full and complete than that which warranted assignment of the higher evaluation.  Any improvement warranting reduction should be established to be sustained; it must also be maintainable under the ordinary conditions of daily life and work.  38 C.F.R. § 3.344; Brown v. Brown, 5 Vet. App. 413, 420-21 (1993).  These special protections apply to disabilities which are stabilized, meaning that they have been in effect for five or more years.  38 C.F.R. § 3.344(c).  All three disabilities involved here have been rated at previous levels for well in excess of five years, and hence are entitled to the protections of 38 C.F.R. § 3.344(a). 

VA must therefore establish, based on review of the entirety of the record, that the reductions are warranted.  See Brown v. Brown, 5 Vet. App. 413 (1993).  In doing so, the examination relied upon to reduce must be as full and complete as that used to establish entitlement, and any improvement must be demonstrably sustained, and able to be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344; Brown v. Brown, 5 Vet. App. 413, 420-21 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

	Thoracic Spine

Based upon an August 2001 VA examination of the spine, which included findings related to the degree of motion of the thoracic spine segment and the impact on functioning of manifestations such as pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion, a 20 percent evaluation was assigned under Diagnostic Code 5288, for ankylosis of the dorsal spine.  (This Code no longer exists, following amended of the Schedule effective September 23, 2002.)  The November 2001 rating decision granting this benefit made service connection, and the initial evaluation, effective from May 11, 2001.

The RO proposed, and eventually implemented, reduction in that evaluation based on a December 2009 VA examination.  However, this examination makes absolutely no mention of any findings which are related to the criteria, either historical or current, which are used to evaluate disabilities of the thoracic/dorsal spine.  It focuses exclusively on the lumbosacral spine, which represents a lower spinal segment.  It cannot be said, therefore, that the examination relied upon for reduction is as full and complete as that relied on to grant the benefit originally.

The Board is aware that there is an intervening February 2005 examination, which does note thoracic spine findings.  There was mildly increased kyphosis, and no tenderness or spasm in the thoracic paravertebral muscles.  The thoracic spine also rotated "easily" 20 degrees to each side, without pain or weakness.  In an October 2005 rating decision, an RO specifically found that there was no improvement based on this examination, and no such action was proposed or taken.  

It was not until the December 2009 examination was obtained that reduction was proposed.  Therefore, it is clear that the reduction is based on the most recent December 2009 examination.  It is this examination which must be compared to the August 2001 examination.  Clearly, the current examination is sorely lacking, and cannot under any circumstance justify the imposed reduction.

Therefore, restoration of a 20 percent evaluation for a thoracic spine disability is warranted.

	Right Shoulder

In an April 2000 rating decision, a 10 percent evaluation was assigned, effective November 1, 1999, for a right shoulder disability, based on an April 1999 VA examination showing radiographic evidence of degenerative changes in the joint, as well as a slight limitation of motion.  Code 5003 provides such when any limitation of function does not meet the criteria for a compensable evaluation under a Code specific to the involved joint.  Code 5201, which evaluates disabilities of the shoulder, does not provide a compensable 20 percent rating unless motion is limited to shoulder level.  38 C.F.R. § 4.71a.  The Veteran's shoulder could move through a nearly complete range of motion.  

Repeated VA examinations since that time have reiterated these findings.  In August 2001, full, measured, and painless motion was reported in all planes by the VA examiner, but the Veteran did complain of "stiffness."  In February 2005, the Veteran reported pain in movement of the shoulder at 170 degrees flexion, which represents a slight reduction.  X-rays continued to show degenerative changes.  

At the December 2009 VA examination upon which the reduction is based the examiner noted a full, measured range of motion in all planes.  There was no pain on palpation or weakness.  The Veteran stated that he performed work and home activities "as tolerated."  It is unclear as to whether any repetitive motion testing was performed, as in an addendum addressing the impact of pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion, 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995), on other joints did not discuss the right shoulder.  

The Board notes that this lack of clear DeLuca testing actually renders the examination of the right shoulder inadequate for adjudication, and the reduction must therefore be considered void ab initio.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992).

More importantly, however, and of greater benefit to the Veteran, is the fact that the December 2009 findings show continued factual entitlement to the previously assigned 10 percent evaluation.  A diagnosis of degenerative joint disease, a chronic disease, is well established.  Although at the examination the Veteran showed a full range of motion, he competently and credibly reported that he could only perform activities with the right shoulder "as tolerated."  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  This nonmedical evidence of functional impairment must be considered in evaluating the right shoulder disability.  Faust v. West, 13 Vet. App. 342 (2000).  Resolving all doubt in favor of the Veteran, the Board finds that some functional limitation of the right shoulder is shown under the ordinary conditions of life, and hence restoration of a 10 percent evaluation for right shoulder degenerative joint disease is warranted.

	Lumbar Spine

In a November 2001 rating decision, the RO assigned a 40 percent evaluation for a lumbar spine disability, effective from May 11, 2001, based on the clinical findings reflected in an August 2001 VA examination.  That examination showed the Veteran complained of recurrent stiffness of the low back, without radiation of pain.  On examination, lumbar lordosis was normal.  There was no muscle spasm.  The Veteran could not extend, and could flex laterally to 20 degrees on each side.  In flexion, the Veteran was limited to 60 degrees, without pain or weakness, due to "inherent stiffness in the spine itself."  Straight leg raise was negative, and x-rays showed mild disc space narrowing at L5-S1.  The examiner diagnosed severe ankylosing spondylitis with "marked limitation of motion."

The RO determined that the low back disability, formerly rated 10 percent disabling as degenerative joint disease (Code 5003), now merited a 40 percent evaluation under Code 5289, as favorable ankylosis of the lumbar spine.  38 C.F.R. § 4.71a, Code 5289 (2001).  Although actual ankylosis, defined in the contemporaneous regulations as "complete bony fixation," was not shown, the RO apparently found the described disability to be the functional equivalent thereof.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  It is unknown why Code 5292, for limitation of motion of the spine, which provided a 40 percent evaluation for severe limitation, was not applied.  Code 5292 also provided a 10 percent rating for slight limitation and a 20 percent rating for moderate impairment.  38 C.F.R. § 4.71a, Code 5292 (2001).

The Board observes the words "slight," "moderate," and "severe" are not defined in the VA rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6.  Although the criteria under Diagnostic Codes from 2001 and 2002  were less defined that the current criteria, guidance can be obtained from the amended regulations.  In adopting specific ranges of motion to define what is normal, VA stated that the ranges of motion were based on the American Medical Association  Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition of the Guides that measured range of motion of the spine using a goniometer.  See Supplementary Information, 67 Fed. Reg. 56509, 56512 (Sept. 4, 2002).  In other words, even though pre-2003 regulations did not define normal range of motion for the spine, the current definition is based on medical guidelines in existence since 1984, and the Board can consider the current ranges of motion to rating spine disabilities under the old criteria.

Those current, applicable criteria for rating disabilities of the spine were revised effective September 26, 2003; this included a changing of Diagnostic Codes.  Codes 5288 and 5292 were eliminated.  Ankylosing spondylitis is now rated as Code 5240, and degenerative joint disease falls under Code 5242.  No separate Code is provided for limitation of motion.  Both Codes apply a general rating formula.  Under the General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling. 38 C.F.R. § 4.71a (2011).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  Note 2 following the General Rating Formula.  38 C.F.R. § 4.71a (2011).

Since the 2001 assignment of a 40 percent rating for a lumbar spine disability, VA examinations in February 2005 and December 2009, as well as ongoing VA treatment records, document sustained improvement in the low back disability.

While VA treatment records show complaints of back pain over the years, such as in March 2008 or July 2011, they include findings of full, or only slightly limited, range of motion.  There are no findings of ankylosis, or even descriptions of impairment which might be considered the functional equivalent thereof.  

At the February 2005 VA examination, the Veteran complained of ongoing low back pain.  His back muscle tighten up when he lays down, and he reported some lower extremity numbness.  He took no medication, and worked at a desk job.  On physical examination, "his back moves easily."  Lumbar lordosis was normal.  No tenderness or spasm was adduced.  Flexion was "past 45 degrees easily," and extension was to 15 degrees.  Lateral bending was to 20 degrees each side.  Straight leg raise was negative, and mild degenerative changes of the lumbar spine consistent with age were seen on x-ray.  A moderate lack of endurance was noted.

In December 2009, the Veteran complained of a low back "ache."  He walked unaided, but stated he could not touch his toes.  Mild arthritis was shown on x-rays.  Physical examination showed no swelling, edema, or crepitus.  Range of motion in all planes was "normal," with flexion to 90 degrees, extension to 30 degrees, and lateral bending and rotation to 30 degrees on each side.  The Veteran did state that he felt a "pull in the lumbosacral spine for 70 to 90 degrees of flexion, very mild."  Some mild contracture of the right paravertebral lumbar muscles was seen with palpation.  In an addendum, the examiner specified that straight leg raising was negative, and repetitive motion testing caused no additional functional impairment due to the DeLuca factors.

Further, this examination is, for the low back, as full and complete as the August 2001 examination relied upon to grant the benefit.  The examiners made all clinical findings needed to apply the rating criteria and reviewed objective testing.  They considered and described the Veteran's allegations and history.  The most recent examination, which makes clear that repetitive motion testing was performed and considered, may actually be a better examination.

The evidence shows that the Veteran's low back disability has progressively improved.  Flexion has increased to some degree, and greater degrees of motion have been regained in all other planes.  Extension, going from 0 degrees in 2001 to a full 30 degrees in 2009, is markedly improved.  Further, considering that the "pulling" of the low back in extension in 2009 was "very mild," the movement in flexion appears barely impaired.  The progression also establishes that the improvement is sustainable.

The question, then, is whether the currently presented, improved disability picture, warrants assignment of an evaluation of less than 40 percent.  The Board finds that it does; under either potentially applicable set of criteria, before and after September 2003, no greater than a 10 percent rating is warranted.

Under the old criteria, the limitation of motion of the lumbar spine as of December 2009 is slight, even considering the impact of the DeLuca factors.  Flexion is, at worst, to 70 degrees, with little to no pain on movement, or any showing of weakness, lack of endurance, incoordination, weakness, or fatigue.  Motion in other planes is noted to be full.  Doctors several times refer to his movement since August 2001 as "easy."  The Veteran's motion is at worst still within the very last third of the normal 90 degree range of motion of the low back, corresponding to a slight impairment.  

This categorization of 70 degrees as slight corresponds to the current criteria, which assigns a 10 percent evaluation for motion between 60 and 85 degrees in flexion.  Further, while there is some spasm of the lumbar muscles on the right, warranting a 10 percent rating under the General Formula, such does not cause alteration of the lumbar curvature, gait, or posture.  

In sum, the medical evidence of record establishes demonstrable and sustainable improvement in the lumbar spine disability.  The described level of current impairment, including at the time of reduction, squarely reflects the criteria for a 10 percent evaluation, and no higher.  Restoration of a 40 percent rating for a lumbar spine disability is not warranted.



ORDER

Restoration of a 20 percent evaluation for a thoracic spine disability is granted.

Restoration of a 10 percent evaluation for right shoulder degenerative joint disease is granted.

Restoration of a 40 percent rating, or any rating in excess of 10 percent, for a lumbar spine disability is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


